Citation Nr: 1613083	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-28 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a right or left foot condition.

2.  Entitlement to service connection for hallux valgus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2000 to September 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In December 2012, the Board remanded the issues of service connection for right knee disability and for a bilateral foot condition, to include plantar fasciitis and hallux valgus, for further development.  During the course of the appeal, the Appeals Management Center (AMC) granted service connection for plantar fasciitis.  However, the Board notes that the AMC did not grant service connection for hallux valgus; therefore, such claim remains on appeal.  

As noted in the December 2012 Remand, the Veteran's request for a Board hearing was deemed withdrawn after he failed to show for his scheduled May 2012 hearing or provide good cause for his failure to appear.

The appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that a remand is necessary in order to afford the Veteran due process and allow the RO the opportunity to fully comply with the Board's December 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the December 2012 remand, the Board instructed that the RO send the Veteran a corrective VCAA notice letter pertaining to the issue of entitlement to service connection for a right knee disability, to include as secondary to a right or left foot disability.  It is unclear from the claims file whether a VCAA letter was sent to the Veteran at the correct mailing address per the instructions of the Board remand.  In this regard, an April 2013 Report of General Information shows a telephone call in which the Veteran relayed his current address.  A notation from the same day indicates that the letter was sent to the current address on file.  However, the record does not contain a VCAA letter with the address provided by the Veteran.  As it is unclear whether the VCAA letter was sent to the correct address, the Board finds remand is appropriate to verify the Veteran's current address and issue such letter.

As noted in the Introduction, the Board previously remanded issues of service connection for right knee disability and for a bilateral foot condition, to include plantar fasciitis and hallux valgus.  After additional development was completed, in a May 2013 rating decision, the Veteran was granted service connection for plantar fasciitis.  A June 2013 supplemental statement of the case (SSOC) addressed the issue of service connection for right knee disability, to include as secondary to service-connected plantar fasciitis.  No further action was taken with respect to the issue of hallux valgus (to include readjudication of the issue in an SSOC, as had been directed by the Board in its December 2012 remand).  On remand, the AOJ must issue an SSOC that addresses such claim and, if appropriate, right knee disability as secondary to any hallux valgus disability.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to ascertain the Veteran's current address and send the Veteran a corrective VCAA notice letter pertaining to the issue of entitlement to service connection for a right knee disability, to include as secondary to a right or left foot disability. 

2.  Ask the Veteran to complete an authorization for VA to obtain any identified private treatment records pertaining to treatment for right knee and/or hallux valgus disabilities since his separation from service.  If the Veteran fails to provide necessary authorizations, tell him that he can obtain and submit the records himself.

If any requested records cannot be obtained, inform the Veteran; tell him what efforts were made to obtain the records; and advise him of any further efforts that will be undertaken.

3.  Readjudicate the claims, to include the issue of entitlement to service connection for hallux valgus.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


